                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Tile Shop Holdings, Inc.,                           Case No. 17-cv-776 (ADM/TNL)

                      Plaintiff,

 v.                                                               ORDER

 Allied World National Assurance
 Company,

                      Defendant.


       On April 3, 2019, the parties submitted a joint motion regarding continued sealing

pursuant to Local Rule 5.6. (ECF No. 246). In that motion, the parties agreed that many

documents should remain sealed because they were “designated as confidential pursuant

to the Protective Order; quote or reference documents marked confidential; designated as

confidential in another litigation; or designated as confidential by a nonparty.” (ECF No.

247). Because the parties did not adequately describe the reasons why those documents

merited protection from public filing, the Court struck that motion and ordered the parties

to refile it. (ECF No. 247). The parties did so on May 10, 2019. (ECF No. 248).

       In their new motion, the parties disagree as to whether several documents should

remain sealed. For some, Plaintiff asserts they should remain sealed because they were

filed under seal in a related litigation. (See e.g., ECF No. 248, p. 4). For others, Plaintiff

asserts the document should remain sealed because it was designated confidential by a third

party. (See e.g., id., p. 7). For others, Plaintiff asserts the documents should remain sealed

because they were designated as confidential in the underlying litigation. (See e.g., id., p.
9). Finally, for others, Plaintiff asserts the document either contains a confidentiality clause

(See e.g., id., p. 26) or proprietary information. (See e.g., id., p. 40). Defendant asserts that

these documents should be unsealed.

       “There is a common-law right of access to judicial records.” IDT Corp. v. eBay, 709

F.3d 1220, 1222 (8th Cir. 2013) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

597 (1978)). This is because the right of access “is fundamental to ensuring the public’s

confidence and trust in the judiciary.” In re Bair Hugger Forced Air Warming Devices

Products Liability Litigation, MDL No. 15-2666 (JNE/FLN), 2018 WL 2135016 at *2 (D.

Minn. May 9, 2018). This district has enacted Local Rule 5.6 to guide the consideration of

a motion to keep documents filed with the Court under seal. The Local Rule emphasizes

that though there is a presumption to public access to judicial records, that right is not

absolute. L.R.D. Minn. 5.6 Advisory Committee’s notes (2017). Instead, the Court must

balance that interest against the moving party’s interest in confidentiality. See e.g., Webster

Groves Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990). The advisory

comments to Local Rule 5.6 make clear, however, that the purpose of the rule is to reduce

the amount of information under seal.

       In this case, the Court concludes that it is appropriate to seal documents that have

been filed under seal in a related litigation. Likewise, the Court believes that it is proper to

seal documents that Plaintiff has identified as containing confidentiality clauses, as well as

those documents that Plaintiff claims contain proprietary information. There is sufficient

information in the parties’ joint sealing motion for the Court to make this determination.




                                                 2
       The Court cannot, however, reach the same conclusion regarding the documents that

Plaintiff wishes to have sealed simply because they or a third party designated them as

confidential in this litigation or in a related litigation. As the Court noted in its order striking

the previous joint motion, “[s]imply stating that the document was designated as

confidential under a protective order issued or pursuant to the parties’ agreement is

insufficient.” The parties must identify what in those documents merits confidential

treatment. See e.g., Fed. R. Civ. P. 26(c)(1)(G) (permitting protective order related to trade

secret or confidential research, development, or commercial information).

       The Court has, however, reviewed each document that Plaintiff wishes to have

sealed because they or a third party designated them as confidential in this litigation or in

a related litigation. It is apparent from the Court’s review that some of those documents

merit continued sealing. The Court will order that those documents remain sealed. For all

other documents, where the need for continued sealing is not apparent from review of the

document, the Court will order those documents unsealed.

       Therefore, upon careful consideration of the motions filed and the related sealed

documents, IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding

Continued Sealing Regarding Allied World National Assurance Company’s and Tile Shop

Holdings, Inc.’s Motions for Summary Judgment, (ECF No. 248), is GRANTED IN

PART and DENIED IN PART as follows:

   1. The Clerk is directed to keep these documents sealed: ECF Nos. 73, 78, 82, 103,
      107, 146, 154, 156, 161, 165, 167, 171, 172, 173, 175, 176, 177, 180, 181, 183, 184,
      185, 186, 187, 188, 189, 190, 194, 208, 213, 228, 229, and 236.




                                                   3
   2. The Clerk is directed to unseal these documents immediately: ECF Nos. 76, 77, 79,
      80, 81, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101,
      102, 104, 105, 106, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 126, 127, 128,
      129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 147,
      149, 150, 152, 153, 155, 157, 158, 159, 160, 162, 163, 164, 166, 168, 169, 170, 174,
      179, 192, 193, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 211, 212, 214, 215,
      221, 222, 223, 224, 225, 226, 227, 230, 231, 232, 233, 234, and 235.


Date: May 16, 2019                                       s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Tile Shop Holdings, Inc. v. Allied World
                                                  National Assurance Company

                                                  Case No. 17-cv-776 (ADM/TNL)




                                              4
